IN THE SUPREME COURT OF THE STATE OF DELAWARE

TIMOTHY J. ADKINS,                        §
                                          §   No. 33, 2022
       Defendant Below,                   §
       Appellant,                         §   Court Below—Superior Court
                                          §   of the State of Delaware
       v.                                 §
                                          §   Cr. ID No. 1702005504 (N)
STATE OF DELAWARE,                        §
                                          §
       Appellee.                          §
                                          §

                          Submitted: March 4, 2022
                          Decided:   April 28, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Timothy J. Adkins, filed this appeal from the Superior

Court’s denial of a motion for correction of illegal sentence. The State has moved

to affirm the judgment below on the ground that it is manifest on the face of Adkins’s

opening brief that his appeal is without merit. We agree and affirm.

      (2)    On November 6, 2017, Adkins pled guilty to possession of a firearm by

a person prohibited (“PFBPP”) and various drug-related charges. The charges arose

from conduct that occurred on or about February 7, 2017. For PFBPP, the Superior
Court sentenced Adkins to ten years of imprisonment, which is the minimum

mandatory sentence for that offense if the defendant “has been convicted on 2 or

more separate occasions of any violent felony.”1 Adkins did not file a direct appeal.

He did file two motions seeking reduction of his sentence under Superior Court

Criminal Rule 35(b), which the Superior Court denied.

      (3)    Adkins then filed a motion seeking correction of an illegal sentence

under Superior Court Criminal Rule 35(a). He argued that his PFBPP sentence is

illegal and constitutes an ex post facto increase in the punishment for his prior

offenses because the prior offenses that enhanced his PFBPP sentence were not

violent felonies under the Delaware Code at the time that he committed the prior

offenses. The Superior Court rejected this claim and denied the motion. Adkins has

appealed to this Court.

      (4)    We review the denial of a motion for correction of sentence under Rule

35(a) for abuse of discretion.2 To the extent the claim involves a question of law,

we review the claim de novo.3 A sentence is illegal if it exceeds statutory limits,

violates double jeopardy, is ambiguous with respect to the time and manner in which

it is to be served, is internally contradictory, omits a term required to be imposed by




1
  11 Del. C. § 1448(e)(1)c.
2
  Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
3
  Id.
                                           2
statute, is uncertain as to its substance, or is a sentence that the judgment of

conviction did not authorize.4

       (5)    We find no error in the Superior Court’s denial of Adkins’s motion.

Adkins’s prior convictions included a conviction for trafficking cocaine5 in 1992 and

a conviction for possession with intent to deliver cocaine6 in 1989. In 2017, when

Adkins committed the PFBPP offense that is the subject of this appeal, 11 Del. C. §

4201(c) designated those offenses as violent felonies,7 and 11 Del. C. § 1448(e)(1)c

provided for a ten-year minimum sentence for PFBPP if the defendant had “been

convicted on 2 or more separate occasions of any violent felony.”8

       (6)    This Court has expressly held that “the definition of ‘violent felony’ as

that term is used in Section 1448(e) is controlled by the version of Section 4201(c) in

effect at the time [the defendant] committed [PFBPP].”9 Adkins’s claim that

imposing an enhanced sentence for PFBPP based on prior convictions that were not

designated as violent felonies at the time of the prior offenses violates the Ex Post

Facto Clause or is otherwise illegal is without merit. “The United States Supreme

Court has upheld the constitutionality of recidivist statutes, explaining that an



4
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
5
  16 Del. C. § 4751 (repealed).
6
  16 Del. C. § 4753A(a)(2)(a) (repealed).
7
  11 Del. C. § 4201(c) (eff. Sept. 3, 2015 through the present).
8
  11 Del. C. § 1448(e)(1)c.
9
  Butcher v. State, 171 A.3d 537, 543 (Del. 2017).
                                             3
enhanced sentence imposed on a persistent offender is not to be viewed as an

additional penalty for the earlier crimes but as a stiffened penalty for the latest crime,

which is considered to be an aggravated offense because it is a repetitive

one.”10 Thus, this Court has held, “statutes enhancing penalties for later offenses do

not violate the ex post facto clause, even where, as here, the predicate offenses

occurred before the enactment of the statute.”11

      NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                         BY THE COURT:
                                         /s/ Tamika R. Montgomery-Reeves
                                                     Justice




10
   Chambers v. State, 93 A.3d 1233, 1235 (Del. 2014) (cleaned up and internal quotations
omitted).
11
   Id. at 1235-36.
                                            4